Exhibit 10.41

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of the 18th day of December, 2008 (the “Effective Date”), is entered into by and
among Thomas Properties Group, Inc., a Delaware corporation (“TPG”), Thomas
Properties Group, LP., a Maryland limited partnership (the “Operating
Partnership”) and John R. Sischo (the “Executive”).

WHEREAS, effective as of the date of the closing of the initial public offering
of shares of TPG’s common stock, TPG and the Operating Partnership
(collectively, the “Company”) executed an Employment Agreement (“Employment
Agreement”) with the Executive to embody the terms of the Executive’s employment
with the Company;

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to extend the Employment Term (as defined below) for an additional five years
and to adjust the Executive’s compensation, subject to the terms and conditions
of this Agreement;

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to comply with Section 409A of the Internal Revenue Code and the guidance and
regulations promulgated thereunder (“Section 409A”);

WHEREAS, the Executive desires to accept continued employment with the Company,
subject to the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on the Effective Date and ending on the
fifth anniversary of the Effective Date (the “Initial Termination Date”);
provided, however, that this Agreement shall be automatically extended for one
additional year on the Initial Termination Date and on each subsequent
anniversary of the Initial Termination Date, unless either the Executive or the
Company elects not to so extend the term of the Agreement by notifying the other
party, in writing, of such election not less than sixty (60) days prior to the
last day of the term as then in effect.

2. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Executive shall serve as an Executive Vice
President of TPG and the Operating Partnership and shall perform such employment
duties as are usual and customary for such positions. At the Company’s request,
the Executive shall serve the Company and/or its subsidiaries and affiliates in
other positions and capacities in addition to the foregoing. In the event that
the Executive, during the Employment Period, serves in any one or more of such
additional capacities, the Executive’s compensation shall not be increased
beyond that specified in Section 2(b) of this Agreement. In addition, in the
event the Executive’s service in one or more of such additional capacities is
subsequently terminated, the Executive’s compensation, as specified in
Section 2(b) of this Agreement, shall not be diminished or reduced in any manner
as a result of such termination for so long as the Executive otherwise remains
employed under the terms of this Agreement.

 

-1-



--------------------------------------------------------------------------------

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his business time, energy, skill and best efforts to the
performance of his duties hereunder in a manner that will faithfully and
diligently further the business and interests of the Company. Notwithstanding
the foregoing, during the Employment Period it shall not be a violation of this
Agreement for the Executive to (A) serve on civic, charitable or other boards or
committees, provided, however, that the Executive will consult with the Chief
Executive Officer prior to accepting a position on the board of any publicly
traded company (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions or (C) manage his personal investments, so long as such
activities do not materially interfere with the performance of the Executive’s
responsibilities as an executive officer of the Company. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date and fully disclosed in
writing and agreed to by the Company in writing, the continued conduct of such
activities (or the conduct of activities similar in nature and scope thereto)
subsequent to the Effective Date shall not thereafter be deemed to interfere
with the performance of the Executive’s responsibilities to the Company;
provided that no such activity shall be permitted that violates any written
non-competition agreement between the parties or prevents the Executive from
devoting substantially all of his business time to the fulfillment of his duties
hereunder.

(iii) The Executive agrees that he will not take personal advantage of any
business opportunity that arises during his employment by the Company and which
may be of benefit to the Company unless all material facts regarding such
opportunity are promptly reported by the Executive to the Board of Directors of
TPG (the “Board”) for consideration by the Company and the disinterested members
of the Board determine to reject the opportunity and to approve the Executive’s
participation therein.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $375,000 per annum, as the same may be
increased thereafter (or thereafter decreased, but not below the initial Base
Salary) pursuant to the Company’s normal practices for its executives. The Base
Salary shall be paid at such intervals as the Company pays executive salaries
generally. During the Employment Period, the Base Salary shall be reviewed at
least annually for possible increase (or decrease, not below the initial Base
Salary) in the Company’s sole discretion, as determined by the Company’s
compensation committee. Any increase in Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement. The term
“Base Salary” as utilized in this Agreement shall refer to Base Salary as so
adjusted.

(ii) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, an annual cash performance bonus (an “Annual Bonus”). The
amount of the Annual Bonus and the target performance goals applicable to the
Annual Bonus shall be determined in accordance with

 

-2-



--------------------------------------------------------------------------------

the terms and conditions of said bonus plan as in effect from time to time;
provided that the target for the first annual bonus hereunder shall be 150% of
Base Salary, with 100% of Base Salary as the target bonus and the additional 50%
for extraordinary performance. The terms and conditions of any such bonus plan
shall be determined by the Company’s compensation committee of the Board in its
sole discretion.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be eligible to participate in all other incentive plans,
policies and programs, and all savings and retirement plans, policies and
programs, in each case that are applicable generally to senior executives of the
Company.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s eligible family members shall be eligible for participation in the
welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to senior executives of the Company.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices and procedures of the Company.

(vii) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company applicable to its senior executives.

(viii) Indemnification Agreement. The parties acknowledge that they have
previously entered into an Indemnification Agreement (“Indemnification
Agreement”).

3. Termination of Employment. Subject to the provisions of this Section 3, the
Executive’s employment shall be deemed terminated for purposes of this Agreement
when the Executive incurs a “separation from service” (as such phrase is defined
in Section 409A) with the Company or any of its affiliates because of death,
disability or termination of employment for any other reason, including any
reason specified in Section 3(a), (b), (c) or (d) below (such date, the “Date of
Termination”); provided, however, that except with respect to the Company’s
obligation to pay any Accrued Obligations and/or Other Benefits (each, as
defined below) in accordance with California law, no termination shall be deemed
to occur for purposes of the Agreement while the Executive continues to perform
services for the Company or any of its affiliates in a capacity as an employee
or as an independent contractor at a level that is at least equal to 20% of the
average level of bona fide services performed (whether as an employee or
otherwise) by the Executive during the immediately preceding 36-month period
(or, if employed less than 36 months, such lesser period).

 

-3-



--------------------------------------------------------------------------------

(a) Death. The Executive’s employment will terminate automatically upon the
Executive’s death.

(b) Disability. To the extent consistent with federal and state law. Executive’s
employment may be terminated if Executive suffers a Disability. For purposes of
this Agreement, “Disability” means a physical or mental illness which renders
Executive unable to perform his essential duties for ninety (90) consecutive
days or a total of one hundred eighty (180) days in any twelve (12) month period
even with reasonable accommodations, or unable to perform those duties in a
manner that would not endanger his health or safety or the health or safety of
others even with reasonable accommodations. The existence of a Disability shall
be determined through the reasonable opinion of an independent physician
selected by the Company or its insurers and reasonably acceptable to the
Executive or the Executive’s legal representative. The Company is not, however,
required to make unreasonable accommodations for Executive or accommodations
that would create an undue hardship on the Company.

(c) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of any one or more of the following events:

(i) The Executive’s willful failure to perform or gross negligence in performing
his duties owed to the Company, (other than such failure resulting from
Executives’ incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), which continues after ten (10) days following a written notice is
delivered to the Executive by the Board, which notice specifies such failure or
negligence;

(ii) The Executive’s commission of an act of fraud or dishonesty in the
performance of his duties;

(iii) The Executive’s conviction of, or entry by the Executive of a guilty or no
contest plea to, any felony or any felony or misdemeanor involving moral
turpitude;

(iv) Any breach by the Executive of his fiduciary duty or duty of loyalty to the
Company; or

(v) The Executive’s material breach of any of the provisions of this Agreement
or of the Non-Competition Agreement, which is not cured within ten (10) days
following written notice thereof from the Company, or of the Non-Competition
Agreement.

In determining whether Cause exists to terminate the Executive, the Board shall
consider whether any act or failure to act by the Executive was taken based
either upon the authority given pursuant to a duly adopted resolution of the
Board or upon the written advice of counsel to the Company, in each case
provided after full and correct disclosure to the Board or such counsel, as
applicable, of all material facts pertaining to the subject matter upon which
such authority or advice was given.

 

-4-



--------------------------------------------------------------------------------

(d) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any one or more of the
following events without the Executive’s prior written consent, provided that
the Executive terminates his employment within one-hundred and eighty (180) days
following the lapse of the Company’s cure period described below as to one or
more of such events and unless the Company fully corrects the circumstances
constituting Good Reason (provided such circumstances are capable of correction)
prior to the Date of Termination:

(i) The Company’s reduction of the Executive’s annual base salary below the
initial Base Salary; or reduction in the Executive’s target annual bonus.

(ii) The assignment to Executive of duties materially inconsistent with the
Executive’s position, authority, duties or responsibilities as contemplated by
Section 2(a) or other action by the Company which materially diminishes such
position, authority, duties or responsibilities, excluding for this purpose
isolated, insubstantial or inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof from
Executive.

(iii) Relocation of the Company’s offices at which Executive is principally
employed to a location outside Los Angeles County, or requiring Executive to be
based a location more than fifty (50) miles from the Company’s principal office
in Los Angeles.

(iv) The failure of a successor to the Company to either assume and agree to
perform the obligations of Company hereunder or replace this Agreement with an
employment contract of substantially similar terms and no less favorable than
those terms provided to an acquiring company’s executive officers.

(v) The Company’s material breach of its obligations under the Agreement.

Notwithstanding any other provision of this Section 3(d), the occurrence of any
event described in Section 3(d)(i) or (v) shall constitute Good Reason only if
(x) the Executive provides written notice to the Company of the occurrence of
such event within ninety (90) days of the initial occurrence of such event and
(y) the Company fails to remedy the event described in the Executive’s written
notice within thirty (30) days of the Company’s receipt of such notice.

(e) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other parties hereto given in accordance with Section 10(c) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty days after the giving of such notice).
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a

 

-5-



--------------------------------------------------------------------------------

showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

4. Obligations of the Company Upon Termination.

(a) Without Cause or For Good Reason. If, during the Employment Period, the
Company shall terminate the Executive’s employment without Cause or the
Executive shall terminate his employment for Good Reason:

(i) The Executive shall be paid, in two lump sum payments (A) the Executive’s
earned but unpaid Base Salary and accrued but unpaid vacation pay through the
Date of Termination, and any Annual Bonus required to be paid to the Executive
pursuant to Section 2(b)(ii) above for any fiscal year of the Company that ends
on or before the Date of Termination to the extent not previously paid (the
“Accrued Obligations”), and (B) an amount (the “Severance Amount”) equal to two
(2) (the “Severance Multiple”) times the sum of (x) the Base Salary in effect on
the Date of Termination plus (y) the average Annual Bonus received by the
Executive for the three complete fiscal years (or such lesser number of years as
the Executive has been employed by the Company) of the Company immediately prior
to the Date of Termination; provided, however, if less than one (1) year remains
in the Employment Period after the Date of Termination, the Severance Multiple
shall equal one (1); provided, further, that the Accrued Obligations shall be
paid when due under California law and the Severance Amount shall be paid no
later than 60 days after the Date of Termination;

(ii) At the time when annual bonuses are paid to the Company’s other senior
executives for the fiscal year of the Company in which the Date of Termination
occurs, the Executive shall be paid an Annual Bonus in an amount equal to the
product of (x) the amount of the Annual Bonus to which the Executive would have
been entitled if the Executive’s employment had not been terminated, and (y) a
fraction, the numerator of which is the number of days in such fiscal year
through the Date of Termination and the denominator of which is the total number
of days in such fiscal year (a “Pro-Rated Annual Bonus”);

(iii) If Executive (or any of Executive’s qualified beneficiaries) makes a
timely election to continue to participate in the Company’s group health plans
(medical, dental, and vision) pursuant to 29 U.S.C. §§ 1161-1169 (“COBRA”), the
Company shall pay the premium for such coverage (which premium payment shall be
taxable to Executive if the Company’s group health plans are self-insured)
starting on the Date of Termination and ending on the earliest of (A) the date
that is one (1) year after the Date of Termination, or (B) the date on which
Executive no longer is eligible to continue to participate under COBRA. For
purposes of the foregoing, the usual limitations of COBRA shall apply and the
Company’s payment of the COBRA premium(s) shall not extend the continuation
period, which begins on the Date of Termination; and

(iv) Any unvested Incentive Units (as defined in the Thomas Properties Group
2004 Equity Incentive Plan, as amended), or restricted stock in the Company
granted to Executive shall become immediately vested in full; and

 

-6-



--------------------------------------------------------------------------------

(v) To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any vested benefits and other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive as
of the Date of Termination under any plan, contract or agreement of the Company
and its affiliates (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”) to which the Executive is a party.

Notwithstanding anything to the contrary in this Section 4, it shall be a
condition to the Executive’s right to receive the amounts provided for in
Sections 4(a)(i)(B) and 4(a)(ii) and (iii) above that the Executive execute,
deliver to the Company and not revoke a release of claims in substantially the
form attached hereto as Exhibit A.

(b) For Cause or Without Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive without Good Reason
during the Employment Period, the Company shall have no further obligations to
the Executive under this Agreement other than pursuant to Sections 6 and 7
hereof, and the obligation to pay to the Executive the Accrued Obligations when
due under California law and to provide the Other Benefits.

(c) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period:

(i) The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in a lump-sum cash payment
when due under California law (not to exceed sixty (60) days after the Date of
Termination);

(ii) 100% of the Executive’s then current annual Base Salary, as in effect on
the Date of Termination, shall be paid to the Executive’s estate or
beneficiaries or the Executive, as applicable, in a lump-sum cash payment within
60 days following the Date of Termination;

(iii) The Pro-Rated Annual Bonus shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, at the time when annual
bonuses are paid to the Company’s other senior executives for the fiscal year of
the Company in which the Date of Termination occurs;

(iv) If any of Executive’s qualified beneficiaries makes a timely election to
continue to participate in the Company’s group health plans (medical, dental,
and vision) pursuant to COBRA, the Company shall pay the premium for such
coverage (which premium payment shall be taxable to Executive if the Company’s
group health plans are self-insured) starting on the Date of Termination and
ending on the earliest of (A) the date that is one (1) year after the Date of
Termination, or (B) the date on which Executive’s qualified beneficiary no
longer is eligible to continue to participate under COBRA. For purposes of the
foregoing, the usual limitations of COBRA shall apply and the Company’s payment
of the COBRA premium(s) shall not extend the continuation period, which begins
on the Date of Termination.

(v) The Other Benefits shall be paid or provided to the Executive’s estate or
beneficiaries or to the Executive, as applicable, on a timely basis; and

 

-7-



--------------------------------------------------------------------------------

(vi) Any unvested Incentive Units (as defined in the Thomas Properties Group
2004 Equity Incentive Plan, as amended), or restricted stock in the Company
granted to Executive shall become immediately vested in full.

Notwithstanding anything to the contrary in this Section 4(c), in the event
Executive’s employment is terminated by reason of Disability, the amount
described in Section 4(c)(ii) shall be paid to Executive no later than
March 15th of the calendar year immediately following the calendar year in which
the Executive suffers such Disability. The timing of the payments hereunder is
subject to Section 10(e) hereof.

5. Termination Upon a Change in Control. If a Change in Control (as defined
herein) occurs during the Employment Period and the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason, in
each case within one hundred eighty (180) days after the effective date of the
Change in Control, then the Executive shall be entitled to the payments and
benefits provided in Section 4(a), subject to the terms and conditions thereof.
The timing of the foregoing payments is subject to Section 10(e) hereof. In
addition, in the event of such a termination of the Executive’s employment, all
outstanding stock options, restricted stock and other equity awards granted to
the Executive under any of the Company’s equity incentive plans (or awards
substituted therefor covering the securities of a successor company) shall
become immediately vested and exercisable in full. For purposes of this
Agreement, “Change in Control” shall mean the occurrence of any of the following
events:

(i) Any transaction, whether effected directly or indirectly, resulting in any
“person” or “group” (as those terms are defined in Sections 3(a)(9), 13(d), and
14(d) of the Exchange Act and the rules thereunder) having “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Exchange Act) of
securities entitled to vote generally in the election of directors (“voting
securities”) of TPG that represent greater than 35% of the combined voting power
of TPG’s then outstanding voting securities, other than

(A) any transaction or event resulting in the beneficial ownership of voting
securities by a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by TPG or any person
controlled by TPG or by any employee benefit plan (or related trust) sponsored
or maintained by TPG or any person controlled by TPG, or

(B) any transaction or event resulting in the beneficial ownership of voting
securities by TPG or a corporation owned, directly or indirectly, by the
stockholders of TPG in substantially the same proportions as their ownership of
the stock of TPG, or

(C) any transaction or event resulting in the beneficial ownership of voting
securities pursuant to a transaction described in clause (iii) below that would
not be a Change in Control under clause (iii), or

(D) the beneficial ownership of voting securities by James A. Thomas, or an
Immediate Family Member or Affiliate thereof, each as defined in the Operating
Partnership Agreement (collectively, the “Thomas Affiliates”), including

 

-8-



--------------------------------------------------------------------------------

without limitation, the initial issuance of shares and Partnership Units in the
Operating Partnership, the conversion of Partnership Units to shares of TPG, and
any additional Partnership Units and shares later received by the Thomas
Affiliates;

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by TPG’s stockholders, or nomination for election
by the Board, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board;

(iii) The consummation by TPG (whether directly involving TPG or indirectly
involving TPG through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of TPG’s assets or (z) the acquisition
of assets or stock of another entity, in each case, other than a transaction

(A) which results in TPG’s voting securities outstanding immediately before the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of TPG or the person that, as a result of the
transaction, controls, directly or indirectly, TPG or owns, directly or
indirectly, all or substantially all of TPG’s assets or otherwise succeeds to
the business of TPG (TPG or such person, the “Successor Entity”)) directly or
indirectly, greater than 50% of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and

(B) after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this clause (B) as beneficially owning greater than 50% of combined voting
power of the Successor Entity solely as a result of the voting power held in TPG
prior to the consummation of the transaction; or

(iv) The approval by TPG’s shareholders of a liquidation or dissolution of TPG.

For purposes of clause (i) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of TPG’s
shareholders, and for purposes of clause (iii) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of TPG’s shareholders.

6. Full Settlement. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
expressly provided, such amounts

 

-9-



--------------------------------------------------------------------------------

shall not be reduced whether or not the Executive obtains other employment. If
any party to this Agreement institutes any action, suit, counterclaim, appeal,
arbitration or mediation for any relief against another party, declaratory or
otherwise (collectively an “Action”), to enforce the terms hereof or to declare
rights hereunder, then the Prevailing Party in such Action shall be entitled to
recover from the other party all costs and expenses of the Action, including
reasonable attorneys’ fees and costs (at the Prevailing Party’s attorneys’
then-prevailing rates) incurred in bringing and prosecuting or defending such
Action and/or enforcing any judgment, order, ruling or award (collectively, a
“Decision”) granted therein, all of which shall be deemed to have accrued on the
commencement of such Action and shall be paid whether or not such Action is
prosecuted to a Decision. Any Decision entered in such Action shall contain a
specific provision providing for the recovery of attorneys’ fees and costs
incurred in enforcing such Decision. A court or arbitrator shall fix the amount
of reasonable attorneys’ fees and costs upon the request of either party. Any
judgment or order entered in any final judgment shall contain a specific
provision providing for the recovery of all costs and expenses of suit,
including reasonable attorneys’ fees and expert fees and costs incurred in
enforcing, perfecting and executing such judgment. For the purposes of this
paragraph, costs shall include, without limitation, in addition to costs
incurred in prosecution or defense of the underlying action, reasonable
attorneys’ fees, costs, expenses and expert fees and costs incurred in the
following: (a) postjudgment motions and collection actions; (b) contempt
proceedings; (c) garnishment, levy, debtor and third party examinations;
(d) discovery; (e) bankruptcy litigation; and (f) appeals of any order or
judgment. “Prevailing Party” within the meaning of this Section includes,
without limitation, a party who agrees to dismiss an Action (excluding an Action
instituted in contravention of the requirements of Paragraph 10(b) below) in
consideration for the other party’s payment of the amounts allegedly due or
performance of the covenants allegedly breached, or obtains substantially the
relief sought by such party.

7. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Excise Tax Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Excise Tax Gross-Up Payment, the Executive retains an
amount of the Excise Tax Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this Section 7(a), if
it shall be determined that the Executive is entitled to the Excise Tax Gross-Up
Payment, but that the Parachute Value of all Payments does not exceed 110% of
the Safe Harbor Amount, then no Excise Tax Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by first reducing the payments under Section 4(a)(i), unless an alternative
method of reduction is elected by the Executive, and in any event shall be made
in such a manner as to maximize the Value of all Payments actually made to the
Executive. For purposes of reducing the Payments to the Safe Harbor Amount, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amount payable under this Agreement would not result in
a reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under the Agreement shall be reduced pursuant to this
Section 7(a). The Company’s obligation to make Excise Tax Gross-Up Payments
under this Section 7 shall not be conditioned upon the Executive’s termination
of employment.

 

-10-



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 7(c), all determinations required to be
made under this Section 7, including whether and when an Excise Tax Gross-Up
Payment is required, the amount of such Excise Tax Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
such nationally recognized accounting firm as may be selected by the Company and
reasonably acceptable to the Executive (the “Accounting Firm”); provided, that
the Accounting Firm’s determination shall be made based upon “substantial
authority” within the meaning of Section 6662 of the Code. The Accounting Firm
shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment or such earlier time as is requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any Excise Tax Gross-Up Payment, as determined pursuant to this
Section 7, shall be paid by the Company to the Executive within five days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive, unless the
Company obtains an opinion of outside legal counsel, based upon at least
“substantial authority” within the meaning of Section 6662 of the Code, reaching
a different determination, in which event such legal opinion shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Excise Tax Gross-Up
Payments that will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Company exhausts its remedies pursuant to Section 7(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Excise Tax Gross-Up Payment. Such notification shall be given as
soon as practicable, but no later than 10 business days after the Executive is
informed in writing of such claim. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to-time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

-11-



--------------------------------------------------------------------------------

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 7(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
advance or with respect to any imputed income in connection with such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Excise Tax Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(d) If, after the receipt by the Executive of an Excise Tax Gross-Up Payment or
an amount advanced by the Company pursuant to Section 7(c), the Executive
becomes entitled to receive any refund with respect to the Excise Tax to which
such Excise Tax Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 7(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 7(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Excise Tax Gross-Up Payment required to be paid.

(e) Notwithstanding any other provision of this Section 7, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Excise Tax Gross-Up Payment, and the Executive hereby
consents to such withholding.

 

-12-



--------------------------------------------------------------------------------

(f) Any other liability for unpaid or unwithheld Excise Taxes shall be borne
exclusively by the Company, in accordance with Section 3403 of the Code. The
foregoing sentence shall not in any manner relieve the Company of any of its
obligations under this Employment Agreement.

(g) Notwithstanding any other provision of this Section 7 to the contrary, all
taxes described in this Section 7 shall be paid or reimbursed no later than 210
days following the date upon which the applicable taxes are remitted. Any
expenses, including interest and penalties assessed on the taxes described in
this Section 7, incurred by the Executive shall be reimbursed within 30 days of
the date upon which the Executive submits written evidence of the incurrence of
such expenses, which evidence must be submitted within 180 days of the date upon
which the Executive incurs the expense. Each provision for reimbursement
pursuant to this Section 7 shall be considered a separate payment and not one of
a series of payments for purposes of Section 409A. Any expense reimbursed by the
Company in one taxable year in no event will affect the amount of expenses
required to be reimbursed by the Company in any other taxable year.

(h) Definitions. The following terms shall have the following meanings for
purposes of this Section 7:

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(iv) The “Safe Harbor Amount” shall mean 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

8. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

-13-



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

9. Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated to the Operating Partnership, TPG
and, if applicable, any subsidiary and/or affiliate thereof in accordance with
any employee sharing and expense allocation agreement, by and between TPG and
the Operating Partnership, as in effect from time to time.

10. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) Arbitration. To the fullest extent allowed by law, any controversy, claim or
dispute between Executive and the Company (and/or any of its owners, directors,
officers, employees, affiliates, or agents) relating to or arising out of
Executive’s employment or the cessation of that employment will be submitted to
final and binding arbitration in the county in which Executive work(ed) for
determination in accordance with the American Arbitration Association’s (“AAA”)
National Rules for the Resolution of Employment Disputes, as the exclusive
remedy for such controversy, claim or dispute. In any such arbitration, the
parties may conduct discovery in accordance with the applicable rules of the
arbitration forum, except that the arbitrator shall have the authority to order
and permit discovery as the arbitrator may deem necessary and appropriate in
accordance with applicable state or federal discovery statutes. The arbitrator
shall issue a reasoned, written decision, and shall have full authority to award
all remedies which would be available in court. The parties shall share the
filing fees required for the arbitration, provided that Executive shall not be
required to pay an amount in excess of the filing fees required by a federal or
state court with jurisdiction. The Company shall pay the arbitrator’s fees and
any AAA administrative expenses. Any judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Possible
disputes covered by the above include (but are not limited to) unpaid wages,
breach of contract, torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including but not
limited to, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the California Fair
Employment and Housing Act, the California Labor Code, and any other statutes or
laws relating to an employee’s relationship with his/her employer, regardless of
whether such dispute is initiated by the employee or the Company. Thus, this
bilateral arbitration agreement applies to any and all claims that the Company
may have against an employee, including but not limited to, claims for
misappropriation of Company property, disclosure of proprietary information or
trade secrets, interference with contract, trade libel, gross negligence, or any
other claim for alleged wrongful conduct or breach of the duty of loyalty by an
employee. However, notwithstanding anything to the contrary contained herein,
Company and Executive shall have their respective rights to seek and obtain
preliminary injunctive relief and other provisional remedies in aid of
arbitration or to preserve the status quo pending arbitration in an appropriate
forum pursuant to California Code of Civil Procedure section 1281.8.

 

-14-



--------------------------------------------------------------------------------

Claims for workers’ compensation benefits and unemployment insurance (or any
other claims where mandatory arbitration is prohibited by law) are not covered
by this arbitration agreement, and such claims may be presented by either
Executive or the Company to the appropriate court or government agency. BY
AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY
GIVE UP ALL RIGHTS TO TRIAL BY JURY. This arbitration agreement is to be
construed as broadly as is permissible under applicable law.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company,

If to TPG or the Operating Partnership:

Thomas Properties Group, Inc.

515 South Flower Street, Sixth Floor

Los Angeles, CA 90071

Attn: Secretary

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules and regulations
promulgated thereunder, then such transfer or deemed transfer shall not be made
to the extent necessary or appropriate so as not to violate the Exchange Act and
the rules and regulations promulgated thereunder.

(e) Section 409A. (i) To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with the
provisions of Section 409A of the Internal Revenue Code and the guidance and
regulations promulgated thereunder (“Section 409A”). This Agreement shall be
administered in a manner consistent with this intent and the Executive agrees
the Company shall have the right to delay the payment, or to limit the form of
payment, of any amount under this Agreement to the extent the Company, in good
faith, determines that such delay or limitation is necessary to avoid adverse
tax consequences under Section 409A. Specifically, notwithstanding anything in
Sections 4 or 5 or any other provision of this Agreement to the contrary, if at
the Executive’s Date of Termination, stock of the Company or any of its
affiliates is publicly traded on an established securities market or otherwise
and the Executive is a “Specified Employee” (as defined in Section 10(e)(ii)) at
the Date of Termination, the Company shall defer the payment or commencement of
the payment, as the case may be, of any amounts described in Sections 4 or 5,
and any other payments or benefits payable under this Agreement, the deferral of
the payment or commencement of which is necessary to prevent any accelerated or
additional tax under Section 409A, that, in any such case, otherwise become
payable during the first six months following the Executive’s Date of
Termination, until

 

-15-



--------------------------------------------------------------------------------

the earlier of (A) the first day of the seventh month following the Executive’s
Date of Termination or (B) the Executive’s death. Any payments or benefits
delayed as a result of the preceding sentence shall be accumulated and paid in a
lump sum, without interest, as soon as practicable after the first day of the
seventh month following the Executive’s Date of Termination (or the Executive’s
earlier death). Thereafter, payments shall resume in accordance with this
Agreement. In addition, to the extent any provision of this Agreement, including
the foregoing provisions of this Section 10(e)(i), is or will be in violation of
Section 409A, this Agreement shall be amended in such manner as the parties may
agree such that the Agreement is or remains in compliance with Section 409A and
the foregoing intent of the parties is maintained to the maximum extent
possible. Each party is responsible for reviewing this Agreement for compliance
with Section 409A.

(i) For purposes of this Agreement, a “Specified Employee” means, during the
12-month period beginning on April 1, 2007 or on April 1 of any subsequent
calendar year, an employee of the Company or its affiliates who met the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Internal Revenue
Code (applied in accordance with the regulations thereunder and without regard
to Code Section 416(i)(5)) for being a “key employee” at any time during the
12-month period ending on the December 31st immediately preceding such
April 1st.

(f) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. In the event any provision or term hereof is deemed to have
exceeded applicable legal authority or shall be in conflict with applicable
legal limitations, such provision shall be reformed and rewritten as necessary
to achieve consistency and compliance with such applicable law.

(g) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation. In addition,
notwithstanding any other provision of this Agreement, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Excise Tax Gross-Up Payment and the Executive hereby consents to
such withholding.

(h) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(i) Entire Agreement. This Agreement, the Noncompetition Agreement and the
Confidentiality Agreement,constitute the final, complete and exclusive agreement
between the Executive and the Company with respect to the subject matter hereof
and replace and supersede any and all other agreements (including, without
limitation, the Employment Agreement),offers or promises, whether oral or
written, made to the Executive by the Company or any affiliate or representative
thereof.

 

-16-



--------------------------------------------------------------------------------

(j) Consultation With Counsel. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel and other advisors of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability or implications of this
Agreement other than as reflected in this Agreement.

(k) Counterparts. This Agreement may be executed simultaneously in two
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

THOMAS PROPERTIES GROUP, INC. A Delaware Corporation By:  

/s/ James A. Thomas

Name:   James A. Thomas Title:   Chief Executive Officer THOMAS PROPERTIES
GROUP, L.P., A Maryland Limited Partnership By:   THOMAS PROPERTIES GROUP, INC.
A Delaware Corporation By:  

/s/ James A. Thomas

Name:   James A. Thomas Title:   Chief Executive Officer EXECUTIVE:

/s/ John R. Sischo

Name:   John R. Sischo

 

-18-